PER CURIAM.
This is an action under the Heal'd Act, 40 U.S.C.A. § 270a, brought by a subcontractor against the general contractor and its surety. The case was tried to the court without a jury, and findings of fact were made which are justified by the evidence and adequate to support the judgment. The contention that plaintiff’s cause of action was unenforceable because of failure to plead or prove licensing and registration of its business is without merit. Miller testified to his license as a plumbing and heating contractor. No license for electric work was required, since the plaintiff did none; it merely furnished certain electrical equipment on which others did the work of installation.
Judgment affirmed.